Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert L. Tobey appeals the district court’s orders granting summary judgment in favor of Appellees on his claim under the Employee Retirement Income Security Act and granting Appellees’ motion to dismiss his state law breach of contract claims for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tobey v. Keiter, Stephens, Hurst, Gray & Shreaves, No. 3:13-cv-00315-JRS (E.D.Va. Aug. 13, 2013, 2013 WL 4101879; Jan. 7, 2014, 2014 WL 61325). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.